Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 1/11/2021 after the Final Office Action dated 12/08/20. Claim 1-4 have been canceled. 
Claims 5-12 are pending.

Allowable Subject Matter
Claims 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 5 is the inclusion of the limitation 
“…an upper polarizer; a lower polarizer; and a liquid crystal panel provided between the upper polarizer and the lower polarizer, wherein the upper polarizer and the lower polarizer are provided such that absorption axes thereof are parallel to each other, a first half wave plate, a positive C plate, and a second half wave plate are sequentially provided between the upper polarizer and the liquid crystal panel, and the liquid crystal panel is a horizontal alignment liquid crystal mode.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 5. Claims 6-12 are allowed by virtue of their dependency.
Wu et al. US 2010/0201924, Chang et al. US 2015/0153497 and Kim et al. US 2015/0015830 are silent as of the specific limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871